Claimant was a helper on a coal truck. The Board has found that while worldng for Ms employer, and wMle returning with a delivery of coal, he stopped at a street corner for a cup of coffee and as he descended from the truck he was struck by an automobile, sustaining the injuries in question. He had gone to work at six a. m. and had eaten no breakfast because Ms stomach would not take food so early in the day. He had been without food since the night before. The sole question raised is that the accident did not arise out of and in the course of his employment. Award unanimously affirmed, with costs to the State Industrial Board. (See Sztorc v. Stansbury, Inc., 189 App. Div. 388.) Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.